Order confirming official referee’s report and denying plaintiff’s application for a modification of a final judgment of divorce by way of an increase in the amount of alimony as fixed therein reversed on the facts, without costs, and motion granted, without costs, to the extent of increasing the amount of alimony to thirty-five dollars a week, to commence from the time of the entry and service of the order. After making allowance for all proper deductions, we are of opinion that the defendant’s average earnings total seventy-five dollars a week and, particularly in view of the expense of special treatment and care required by the child of the marriage, other than braces purchased by defendant, the sum of thirty-five dollars a week by way of alimony is reasonable. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.